Citation Nr: 1616304	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  10-07 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lower back disability.

2.  Entitlement to service connection for left hip disability.

3.  Entitlement to service connection for right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 2000.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In September 2013, the Board remanded this case for further development and the Veteran was provided with new VA examinations assessing his lower back and bilateral hips in November 2013.  The Board is therefore satisfied there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's low back disability is related to active service.

2.  Left hip disability did not originate in service or until years after service, and is not otherwise etiologically related to service.
 
3.  Right hip disability did not originate in service or until years after service, and is not otherwise etiologically related to service.




CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability have been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2. The criteria for service connection for a right hip disability are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1132, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3. The criteria for service connection for a left hip disability are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1132, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The record shows that the Veteran was issued 38 U.S.C.A. § 5103(a)-compliant notices in February 2008 and July 2011.  The Board finds that any defect with regard to the timing of the latter notice is harmless because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims, with readjudication of the claims by the RO in a January 2014 supplemental statement of the case
 
The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  The VA obtained an adequate examination with respect to the Veteran's claims on appeal that occurred in November 2013.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases, such as organic diseases of the nervous system, including arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disability

The Veteran asserts that his current low back disorder began after receiving an epidural anesthetic during a June 1995 in-service surgery.  Upon review of the evidence of record, the Board concludes that the Veteran is entitled to service connection for a low back disorder. 

The Veteran's service medical records (SMRs) show recurrent complaints of lower back pain (LBP) beginning in April 1990.  Other reports show back pain associated with a pulled muscle in June 1990, slight back pain on movement following an auto accident in September 1991, and diagnoses of mechanical LBP and chronic LBP from October 1996 to April 1999.  

In addition, the Veteran underwent a series of X-ray and MRIs in service.  A January 1998 MRI report shows a normal lumbar spine series.  The examiner found normal vertebral heights and intervertebral disc spacing, normal vertebral alignment and lumbar curve, normal bone contour and density, and no evidence of fracture dislocation, osteoblastic or other significant bone abnormality.  A March 13, 1998 MRI report of the lower spine notes normal vertebral bodies and height alignment.  Additionally, this report notes well hydrated discs of normal height, no evidence of herniated nucleus pulposus, and no canal stenosis.  Overall, the March 13, 1998 MRI notes a lower spine within normal limits.  Lastly, an April 1999 bone scan reports normal radiotracer uptake throughout the spine with no abnormalities.  The only abnormalities noted involve the Veteran's knees and right shoulder.

The Veteran underwent a VA examination in January 2000 prior to his retirement from service.  The January 2000 VA examiner states that the Veteran placed the onset of his back pain in June 1995 following his in-service surgery.  Examination of the back showed no costovertebral angle tenderness and no tenderness to the vertebrae on palpation.  Range of motion testing revealed no evidence of increased discomfort or loss of mobility.  The Veteran's separation examination notes a history of LBP.

Post-service medical records show that in February 2005 the Veteran was treated for back pain.   In the February 2005 report, the Veteran stated he had experienced back pain for the prior ten years following the June 1995 in-service surgery, and offered a detailed account of his recurring symptoms.  The physician noted that the Veteran brought his SMRs with him, including his 1998 MRI and 1999 bone scan.  After reviewing the Veteran's records, the physician noted that both the MRI and bone scan were unremarkable, "except for some degenerative changes."  Thereafter, a February 2005 MRI report noted "minimal degenerative changes of the lower lumbar facet joints."  A June 2005 medical record noted a history of back pain and arthritis.  The Board also noted that the Veteran underwent another MRI in April 2006.  This report showed a "mild or minimal diffuse spondylosis."

However, a November 2013 VA examiner opined that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The rationale employed by the examiner was that the in-service imaging studies reported normal findings.  In addition, the examiner stated that there was no evidence for arthritis of the lumbar spine and no history of trauma to the lumbar spine during military service.

After reviewing the pertinent evidence, the Board finds that the evidence establishes that the current back disorder originated in service.  The Board notes some inaccuracies in the November 2013 examiner's statements, in that the Veteran's SMRs do show evidence that the Veteran may have suffered back trauma following an auto accident in September 1991.  Furthermore, the Veteran's private physician did find evidence of degenerative changes in the in-service imaging reports.  However, the November 2013 VA examiner does not address this conflicting evidence.

Additionally, the Board previously found a November 2010 VA examination report on file to be inadequate for not providing an opinion regarding service connection.  The November 2010 VA examiner based his finding that arthritis of the lumbosacral spine was not service-connected solely on the in-service imaging reports.  Similarly, the November 2010 VA examiner did not address the conflicting February 2005 medical report.

The credibility and weight to be attached to medical opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Medical opinions have no probative value when they are based on an inaccurate factual predicate.  Reonal v. Brown, 5 Vet. App. 548 (1993).  Therefore, the Board finds the November 2010 and November 2013 medical examinations less probative as they do not address either the conflicting February 2005 medical report that found "some degenerative changes" evident in the Veteran's SMRs, nor the potential back trauma the Veteran suffered as a result of the September 1991 auto accident.  

Lastly, the record contains numerous lay statements regarding the onset of the Veteran's low back disability and continuity of symptomatology during and after service.  The Board finds the statements competent and also credible.  The Board finds these lay statements reliably consistent over the twenty year record.  

Accordingly, based on its review of the record, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's low back disability incurred in service.  Therefore, the Board will give the Veteran the benefit of the doubt, and find that service connection for a low back disability is warranted.  

Left and Right Hip

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 2014); Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, an April 2006 private medical report diagnosed the Veteran with "mild degenerative changes" following an MRI of the hips.  Thus, the Veteran clearly has a diagnosis, and the remaining question is whether these disorders manifested in service, within one year of service, or are otherwise related thereto.

The Veteran asserts that his left and right hip disabilities began in service around 1999.  However, the Veteran's service treatment records are silent as to any treatment concerning the bilateral hips.

The first medical record showing any degenerative changes to the Veteran's bilateral hips is an April 2006 MRI report.  In this report, Dr. K notes that the "symphysis pubis looks pretty normal, showing only mild degenerative changes."  Other findings include normal muscular, tendinous and ligamentous structures about the boney pelvis, and no peroneal pathologies.

In this case, 38 C.F.R. § 3.303(b) is not for application, because although arthritis is considered a "chronic disease" under 38 C.F.R. § 3.309(a) (listing named chronic diseases), the service treatment records do not note arthritis in service.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) (2015).  The service treatment records in the present case do not establish a combination of manifestations sufficient to identify the disease entity of arthritis and degenerative disease, as opposed to any other diagnosis.  

There is also no competent indication of arthritis, degenerative changes, or degenerative disease of the bilateral hips within one year of the Veteran's military service.  Indeed, there is no lay or medical evidence showing that he had such disorders within the first year after his separation from service.  Thus, the Veteran is not entitled to service connection for arthritis on a presumptive basis, either as a chronic disease during service or within one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed Cir. 2013). 

The record shows that the first post-service evidence of hip disability was April 2006, over six years after his separation from service.  There has been no lay allegation of continuous or frequent and persistent degenerative arthritis symptoms since his separation from service in March 2000. 

Moreover, a November 2013 VA examiner reviewed and discussed the evidence of record, as well as the Veteran's reported history and lay assertions.  Following that review and a physical examination, he opined that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  In so doing, he noted that the Veteran's service treatment records were silent for any hip condition.  Moreover, the November 2013 examiner found that the minimal to mild degenerative changes found indicate a more recent date of onset than if the disability began in service twenty years prior.  There is no contrary medical opinion of record. 

With regard to lay evidence of a nexus, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran is competent to report purported symptoms of hip pain during and after service.  38 C.F.R. § 3.159(a)(2) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, he, without evidence showing that either has medical training or expertise, can competently provide a medical nexus opinion between a current diagnosis, such as degenerative disease or arthritis, to an in-service injury.  38 C.F.R. § 3.159(a)(1)-(2) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

In any event, to the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the clinical findings of the November 2013 VA examiner, who determined that the there was no nexus between the Veteran's claimed condition and his military service.  The examiner has training, knowledge, and expertise on which he relied to form his opinion, and he provided rationale for it.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a left and right hip disorder.  The claims are denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for lower back disability is granted.

Entitlement to service connection for left hip disability is denied.

Entitlement to service connection for right hip disability is denied.





____________________________________________
Thomas O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


